Title: From Thomas Jefferson to David Howell, 21 July 1805
From: Jefferson, Thomas
To: Howell, David


                  
                     Dear Sir. 
                     Monticello July 21. 05.
                  
                  In the execution of the trust of granting pardons, as it is impossible the President should be personally acquainted with those circumstances which determine the propriety of granting or refusing, I have regularly had recourse to the district judge before whom the trial was, & who has heard all the circumstances of the case, & I have generally applied for his opinion thro’ the District attorney, whose opinion I also ask, as having tried the case. on this ground I inclose you the petition of David Briggs in Providence jail under sentence for a breach of the revenue laws, asking the favor of you to procure the opinion of the judge before whom he was convicted, whether he considers the prisoner a proper object of pardon within the views of the law? and if imprisonment until he pays his fine should, from his poverty be equivalent to perpetual imprisonment, which the law could never intend, then what term of imprisonment, should be substituted for the fine, after which & not before he should recieve a pardon. in conveying to me the opinion of the judge, I shall be happy to be favored with your own also. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               